Citation Nr: 1144906	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD) and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome, evaluated as 10 percent disabling prior to February 8, 2010 and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 10 percent rating for psychophysiological gastrointestinal reaction manifested by ulcer syndrome.

In August 2009 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board denied the claim in an October 2009 decision, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  

While the Veteran's appeal was pending before the Court, the RO issued a rating decision dated in October 2010, which increased the assigned disability rating for GERD and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome, to 30 percent effective February 8, 2010.  Nonetheless, the issue of entitlement to an increased rating for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a June 2011 Judgment, the Court vacated the portion of the Board's October 2009 decision that pertained to the present claim for an increased rating and remanded the case to the Board pursuant to a May 2011 Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2011 Memorandum Decision, the Court vacated and remanded the portion of the Board's October 2009 determination that pertained to the claim for a higher disability rating for psychophysiological gastrointestinal reaction manifested by ulcer syndrome because the Board erred in finding that VA satisfied its duty to assist the Veteran.  Specifically, the Court directed that the Veteran must be provided with a new VA medical examination that addresses the impact of the Veteran's stomach condition on his usual occupation, which was working as a custodian before retiring in 2002; that includes a review of his disability history; and that includes a discussion of the severity of his condition throughout the pendency of the claim, which was received in December 2005.  

The Board reviewed a June 2010 VA mental disorders examination report and a September 2010 VA intestines examination report, but neither report provided specific information sufficient to satisfy the bases for the Court's decision.  Accordingly, the Veteran should be afforded additional VA intestines and mental disorders examinations to comply with the Court's Judgment.

Relevant ongoing VA medical records should also be requested from the VA medical center in Miami, Florida dating from October 2008 to March 2009 and since June 2010.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records dating from October 2008 to March 2009 and since June 2010 from the Miami, Florida VA medical center should be obtained.

2.  After the additional VA treatment records have been requested and associated with the claims file, the Veteran should be scheduled for a VA intestines examination to evaluate the current nature of his GERD and hiatal 
hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome.  All tests and studies deemed necessary are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should conduct a thorough examination and describe all associated symptomatology.  

In addition, as requested in the Court's decision, the examiner is asked to respond to the following:

a) In the examination report, discuss the Veteran's disability history related to GERD and 
hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome, and describe the impact that this disability would have on his ability to work as a custodian.
b) Based on a review of objective medical evidence and the Veteran's lay statements, discuss the severity of the Veteran's condition throughout the pendency of his claim, which was received in December 2005.

3.  After the additional VA treatment records have been requested and associated with the claims file, the Veteran also should be scheduled for a VA mental disorders examination to evaluate the current nature of his 
GERD and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome.  All tests and studies deemed necessary are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should conduct a thorough examination and describe all associated symptomatology.  

In addition, as requested in the Court's decision, the examiner is asked to respond to the following:

a) In the examination report, discuss the Veteran's disability history related to GERD and 
hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome and describe the impact that this disability would have on his ability to work as a custodian.
b) Based on a review of objective medical evidence and the Veteran's lay statements, discuss the severity of the Veteran's condition throughout the pendency of his claim, which was received in December 2005.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


